Title: From George Washington to John Laurens, 22 April 1782
From: Washington, George
To: Laurens, John


                        
                            Dear Sir,
                            Newburgh Apl 22d 1782
                        
                        I have received since my arrival at these Quarters, your favor of the 12th of Feby respecting the exchange of your Honble Father for Lord Cornwallis—I am sorry to inform you, that upon my arrival
                            at Philadelphia, and for a long time after I had been there, I experienced the greatest disinclination in Congress to the exchange of Lord Cornwallis; upon any terms; and that, it was not till after I
                            had combated their objections in different ways, & at several meetings of their Committees, that I got the matter placed upon such a footing as to leave me at liberty
                            to negotiate the exchange of that Officer, at any rate; The principal difficulties are now so
                            far removed, as to admit Commissioners on each side to meet (and they are now sitting at
                            Elizabeth Town) for the purpose of exchanges—in which Mr Laurens’ is particularly given in charge—for settling of
                            Accounts, &ca—and I hope, unless some untoward impediment shd intervene in the prosecution of this business that
                            you will soon meet the accomplishment of your wishes.
                        It has been uniform opinion since the capitulation of York Town, that unless the enemy can send such
                            reinforcements to this Continent as will, in their judgments, place their two principal Posts of New York &
                            Charles Town in a state of perfect security—or, that they are sure of having a Naval Superiority on this Coast, during the
                            operations of the Campaign, that they will concentre their force at one of those points: and further it has as invariably
                            been my opinion, that New York will be the last hold they will quit in the United States. If I am mistaken in the first, I
                            shall believe that a negociation of Peace or a Truce, is near at hand, & that they hazard much for the Uti
                            possidetis, which from present appearances, & my conception of the views of the British Government I have not the
                            smallest idea of—I mean peace this year. with the greatest truth & Sincerity—I am Dr Sir Yr most affecte
                                Servt
                        
                        
                            G.W.
                        
                        
                            N.B. The words, with lines drawn under them, were intended to have been wrote in Cypher but time not
                                permitting no part was cyphered.
                        

                    